Citation Nr: 0104975	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  95-04 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for the residuals of 
radiation exposure, including a thyroid disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran had active duty in the United States Navy from 
October 1965 to December 1968.  These matters come to the 
Board of Veterans' Appeals (Board) from a July 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in which the RO denied entitlement to service 
connection for PTSD.  The veteran perfected an appeal of that 
decision.

The veteran's claim was previously before the Board in 
February 1997, at which time the Board remanded the claim for 
service connection for PTSD to the RO for additional 
development.  That development was completed and the case 
returned to the Board.  In a June 1998 decision the Board 
determined that the claim for service connection for PTSD was 
not well-grounded.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and in a July 2000 decision the Court vacated the Board's 
June 1998 decision and remanded the matter to the Board.  In 
January 2001 the veteran submitted additional evidence to the 
Board, without waiver of initial RO consideration.  

In June 1997 the RO determined that the veteran's claim for 
service connection based on radiation exposure was not well 
grounded.  The veteran has also perfected an appeal of the 
June 1997 decision.

In a June 1999 statement the veteran indicated that he was 
claiming entitlement to service connection for a heart 
disorder, which he claimed was due to Agent Orange exposure.  
This issue has not been developed or adjudicated by the RO, 
and is referred to the RO for appropriate action.  See Bruce 
v. West, 11 Vet. App. 405 (1998) (issues that are raised for 
the first time on appeal should be referred to the RO).  


REMAND

In regard to the issue of service connection for PTSD, the 
veteran claims to have PTSD as the result of Vietnam service.  
His service medical records are negative for evidence of a 
psychiatric disorder.  His service personnel file indicates 
that he served in Vietnam from February 1967 to February 
1968, while assigned to the Commander, River Squadron Five.  
His military occupational specialty was clerk.  He was 
authorized to wear the Vietnam Campaign Medal/Service Ribbon 
and the Vietnam Service Medal and Ribbon.

A hospital summary from Dammasch State Hospital shows that 
the veteran was admitted in March 1971 based on a court 
commitment due to delusions and hallucinations.  He had been 
picked up by the police on the previous day due to violent 
and delusional behavior, and apparently took LSD while being 
transported to the local hospital.  During the 
hospitalization at Dammasch he reported having had legal 
difficulties while in high school due to heavy drinking, 
reckless driving, and causing a public disturbance while 
intoxicated.  He also reported having spent a year in Vietnam 
on river patrol, at which time he started abusing drugs.  He 
was admitted with a diagnosis of acute psychosis secondary to 
drug abuse, hallucinogens, LSD.

During a February 1984 VA hospitalization the veteran 
reported having been clubbed over the head while serving in 
Vietnam, resulting in a scalp laceration but no bone injury.  
He also reported having severe headaches approximately 
10 times a year since then.  A computerized tomography (CT) 
scan of the head was performed, without contrast, the results 
of which were normal.

Private treatment records show that in November 1985 the 
veteran underwent surgical treatment for a gunshot wound to 
the left upper abdomen, including an exploratory laparotomy, 
ligation of the mesenteric vein, and a partial enterectomy 
with enteroenterostomy for multiple enterorrhaphies.  Other 
documents in the claims file indicate that the gunshot wound 
was inflicted by the veteran's girlfriend.

A November 1987 VA treatment record indicates that the 
veteran had multiple medical complaints, and that he had a 
"drug trafficking problem."  He reported an increase in the 
use of crystal methadrine over the previous month, with 
resulting confusion, poor concentration, and no energy.  He 
also reported that he was worried that major drug dealers 
would harm him or his friends.  He reported having been 
hospitalized in 1972 following LSD abuse, and that he had 
seen a mental health counselor in San Diego three days 
previously when in that area to pick up marijuana.  He was 
going to bring the marijuana back to Oregon and sell it 
because he needed money.  He also reported having used 
alcohol since the age of 12 years, with recent heavy alcohol 
and crystal methadrine abuse.  His mother had died of alcohol 
abuse.  The therapist noted that he veteran appeared to 
support himself by selling drugs.  She provided an assessment 
of an organic delusional syndrome and mixed substance abuse.

An August 1988 hospital summary from the Eastern Oregon 
Psychiatric Center indicates that the veteran was brought to 
that facility by the police after having assaulted another 
individual.  On admission the police officers stated that he 
had had flashbacks of Vietnam, and that he reported believing 
that Vietnamese boat people were landing nearby and that the 
man he had assaulted was Vietnamese.  The man was, in 
reality, a Mexican-American.  He reported to the admitting 
physician that he had abused alcohol since the age of 
10 years and that he had used various drugs, including LSD, 
crystal methadrine, cocaine, and "everything else."  He had 
at least one prior charge for driving under the influence.  
He denied any history of mood changes, agitation, suicide 
attempts, and hallucinations or delusions, other than those 
reported.  A urine screen was positive for marijuana use.  He 
was discharged to police custody 17 days after admission with 
a diagnosis of psychotic disorder not otherwise specified, 
associated with alcohol abuse and other substances.

The veteran underwent an additional psychiatric evaluation in 
September 1988 in conjunction with his trial for attempted 
murder.  During the evaluation he claimed that the man he had 
struck in August 1988 was a "space or time traveler, a witch 
doctor, or a raider of the lost arc."  That evaluation 
resulted in diagnoses of schizophrenic illness, paranoid 
type; a passive-aggressive personality disorder; and 
polysubstance abuse.

Documents in the claims file show that the veteran has been 
incarcerated since 1989 with a 30-year sentence following a 
conviction for attempted murder.  The medical records from 
the Oregon State Penitentiary are negative for any complaints 
or clinical findings pertaining to a psychiatric or thyroid 
disorder.

The veteran completed a PTSD Questionnaire in December 1993, 
at which time he reported having been assigned to command 
communications for River Squadron Five and as a gunner on 
river patrol boats.  He also reported having participated in 
the Tet Offensive and other unknown campaigns.  When asked to 
describe the military experiences that had had major impact 
on him mentally and emotionally, he referred to "observing 
death/head injury," and seeing tracer rounds fired at him at 
night.  He alleged that reliving these events had caused him 
to become a criminal.  He indicated that the events occurred 
in 1967 or 1968, but was unable to give any specific time 
frame.  In response to the question pertaining to combat duty 
assignments, he stated "combat qualification."  When asked to 
describe any mental or emotional symptoms, he stated that he 
had severe headaches since 1968; a general, uneasy feeling; 
memory loss; and fear of the events that he experienced being 
repeated.

During a March 1994 VA psychiatric examination the veteran 
reported that following boot camp he underwent training in 
communications and for service in a Riverine Warfare Unit.  
On entering Vietnam in February 1967 he was assigned to 
RIVRON Five of Task Force 116.  He underwent additional 
training in Vietnam in order to qualify for duty, and 
reportedly was under enemy fire.  He stated that he had been 
involved in a night-time firefight and saw tracer rounds 
being fired from the shore.  He denied receiving any wounds, 
and did not report having seen anyone else that had been 
wounded.  After qualifying he was transferred to Saigon 
where, as a communications yeoman, he served as the driver 
for the commander of communications and was in Saigon during 
the January 1968 Tet offensive.  He described the most 
traumatic event as having been assaulted by Vietnamese 
"cowboys" while in Saigon, near the middle of his tour.  His 
money was stolen and he was clubbed in the head.  The event 
was purportedly reported to the military police, and he was 
treated at a local clinic.

He stated that he began having increasing difficulties 
following the assault, including headaches, memory problems, 
being aggravated easily, being nervous and afraid all the 
time, experiencing an increase in drug and alcohol use, and 
having infrequent nightmares in which he saw body bags being 
loaded onto airplanes and the wounded servicemen he had seen 
while visiting hospitals in Vietnam.  He also saw dead 
soldiers and equipment that had been destroyed.  He also 
stated that as the commander's driver he accompanied him to 
inspect damaged property, to see injured soldiers at the 
hospital, and to see the bodies being transported home.  
Following his separation from service he continued to use 
alcohol and drugs extensively, and he sold drugs in order to 
provide for his own use.  He attributed the increased use of 
alcohol and drugs to sleep problems.  He was charged on four 
separate occasions for driving under the influence of 
alcohol.  He also reported having been hospitalized in 1972 
for a "nervous breakdown."  He denied having received any 
psychiatric treatment since the 1972 hospitalization.  He 
stated that since 1983 he had consumed alcohol heavily, 
culminating in the August 1988 assault that had resulted in 
his current incarceration.  He denied having any memory of 
the August 1988 assault.

Following the psychiatric interview and mental status 
examination, the VA psychiatrist provided the opinion that 
the stressors to which the veteran had been exposed were 
likely to have been severe enough to support a diagnosis of 
PTSD, although he had not been directly exposed to a number 
of combat situations.  Hthe examiner found that the veteran's 
reported stressors were relatively mild in comparison to 
others, also stating that, in his opinion, the veteran's 
psychiatric symptoms had met the diagnostic criteria for PTSD 
for extended periods of time in the past.  He described those 
symptoms as hypervigilance, re-experiencing, 
numbing/avoidance following his tour of duty, and difficulty 
maintaining relationships.  He did not relate the diagnostic 
criteria to any particular symptom reported by the veteran or 
disclosed as a result of the examination.  He also stated 
that, in the structured prison environment, the symptoms had 
generally abated.  The psychiatrist also stated that he was 
not able to provide any opinion regarding the causality of 
the symptoms.  He provided a diagnosis of PTSD, in partial or 
complete remission; alcohol and drug abuse, in remission, and 
a possible mild organic mental disorder following trauma or 
substance abuse.

In a January 1995 report Mike DeMaio, the veteran's therapist 
from the Vietnam Veterans Outreach Readjustment Counseling 
Center (Vet Center), stated that the veteran had been 
attending the PTSD therapy group at the state penitentiary 
since November 1993 (the veteran submitted his claim for 
service connection for PTSD in December 1993).  During his 
therapy the veteran reported having been assigned to a river 
patrol boat in Vietnam in order to become "combat qualified."  
Reportedly, on one of the patrols his boat came under fire 
and he froze, being unable to fire his weapon.  He also 
reported seeing dead and mangled Vietnamese bodies, which 
caused him to be afraid.  He further reported seeing injured 
American soldiers while visiting hospitals with his 
commanding officer, which disturbed him.  He stated that he 
had been afraid while serving in Vietnam, and that he used 
alcohol to overcome the fear.  He also stated that in Saigon 
he had been hit on the head and robbed, resulting in severe 
headaches.

Mr. DiMaio stated that in describing his Vietnam experiences 
the veteran's emotions included sadness, anger, guilt, and 
shame, and that his demeanor and affect appeared to reflect 
true experiences.  He also stated that the therapy group, 
which included combat veterans, had accepted the veteran's 
reports as consistent with Vietnam service.  He provided the 
opinion that the veteran had been severely affected by his 
war-time experience, resulting in intrusive thoughts and 
memories of the war; difficulty getting in touch with his 
feelings; a restricted range of affect; feelings of 
detachment and estrangement from others; difficulty 
controlling his anger; long-term alcohol abuse; and 
hypervigilance.  Other than providing the conclusive 
statement, however, the therapist did not provide any 
documentation of the claimed symptoms.  In a statement sent 
to the Board in January 2001, Mr. DiMaio noted that he had 
observed the veteran manifest certain PTSD symptoms.   The RO 
must review that statement before readjudicating the claim. 

The veteran underwent a psychiatric evaluation at the Oregon 
State Hospital on referral from the Oregon State Penitentiary 
due to problems with controlling his anger.  The psychiatrist 
noted that he veteran was a Vietnam veteran with a long 
history of alcohol and multiple drug abuse.  He was admitted 
with diagnoses of alcohol, polysubstance, cannabis, heroin, 
and cocaine dependence; to rule out PTSD; and a personality 
disorder not otherwise specified, with antisocial traits.  As 
the result of findings made during the hospitalization the 
psychiatrist determined that the veteran had no complaints 
consistent with a major illness.  He found that although the 
veteran had some symptoms of PTSD, the veteran did not 
acknowledge those symptoms as a problem at that time.  He was 
discharged from the hospital and returned to the penitentiary 
with diagnoses of alcohol, polysubstance, cannabis, heroin, 
and cocaine dependence; and a personality disorder not 
otherwise specified, with antisocial traits.

In a statement received in May 1997, [redacted], 
Lieutenant Commander, United States Navy, Retired, provided 
information regarding the activities of River Squadron Five 
during the veteran's tour in Vietnam.  He stated that during 
that time the veteran served on his staff of supply, 
administration, and communication personnel located in Saigon 
and Binh Thuy on the Mekong Delta.  He also stated that River 
Squadron Five consisted of 16 sections, each of which had 10 
river patrol boats and was staffed by 80 enlisted men and 
officers.  He indicated that all members of River Squadron 
Five had attended training prior to their assignment in 
Vietnam on the operation and maintenance of the river patrol 
boats and their weapons.

He further stated that members of his staff did not 
participate in river patrols on a daily basis, but that his 
predecessor in the squadron had required all members of the 
staff to participate in river patrols for readiness purposes.  
He also encouraged his staff to participate in the river 
patrols so that they would be trained and ready to relieve 
the regular crews, should the need arise.  He reported that 
he was unable to relate the specific date or number of 
patrols in which the veteran had participated, but that he 
was certain that the veteran had participated in some 
patrols.  He also reported that the veteran had served under 
his predecessor, and that he probably made some patrols prior 
to Mr. [redacted]'s assumption of duty.

Documentation received from the Department of the Army, 
United States Army and Joint Services Environmental Support 
Group, indicates that servicemembers assigned to the River 
Squadron Five were involved in combat activity during the 
time the veteran was serving in Vietnam.  That documentation 
refers to the activities of the river patrol boats and does 
not refer specifically to the veteran.

The RO provided the veteran an additional VA psychiatric 
examination in November 1997, which included a review of the 
veteran's claims file, including the hospitalization reports, 
the March 1994 examination report, and the letter from his 
commanding officer.  During the examination the veteran 
reported that he was unable to "manage his life," and he 
attributed that problem to his Vietnam experiences.  He also 
complained of chronic alcoholism, which began in adolescence, 
and drug abuse.  He denied experiencing any significant 
problems while incarcerated, but reported attending a PTSD 
discussion group at the penitentiary.  He also indicated that 
he was somewhat depressed, and that he had been more 
depressed following his separation from service because he 
had not been able to obtain employment.

In reference to his Vietnam experiences, he reported having 
served in Vietnam one year in River Squadron Five.  His 
duties were those of a communication yeoman and included 
acting as a driver for the unit's officers.  He also reported 
having participated in river patrols on 15-20 occasions, and 
had one vivid memory of one incident in which the patrol boat 
was ambushed.  He was armed with only a small weapon, and was 
chastised by the boatswain following the attack for not 
firing his weapon.  He stated that he was extremely anxious 
during the attack, and that he was hypervigilant throughout 
his tour in Vietnam.  He further reported having been 
attacked by "cowboys" while on rest and relaxation in Saigon, 
at which time he was clubbed in the head and robbed.

He stated that although he drank alcohol prior to going to 
Vietnam, his consumption increased significantly while there, 
and that he was drunk most of the time.  He also started 
using drugs while in Vietnam.  Following his separation from 
service he was employed in various jobs, and worked from 1975 
until his incarceration in 1989 collecting scrap.  He stated 
that he continued to feel "uptight," hypervigilant, and 
anxious.  He also stated that he had difficulty sleeping, in 
that he had problems staying asleep.  He reported having 
dreams one or two times per week, and that these dreams 
"occasionally" involved themes pertaining to Vietnam.  He 
denied that the themes pertaining to Vietnam were 
frightening, and stated that he had good memories of his 
Vietnam service.  He also reported having intrusive thoughts 
about Vietnam two or three times per week, but denied that 
the thoughts were disturbing, and indicated that the thoughts 
were often pleasurable.  He stated that he experienced guilt 
about some of the things that happened in Vietnam, but 
refused to provide any detailed information.  He also stated 
that following his separation from service he experienced 
emotional numbness, difficulty trusting others, and 
difficulty establishing close relationships, although he had 
had relationships with women that lasted for two to three 
years.  He tended to avoid Vietnam movies, but denied any 
other symptoms of PTSD.

As a result of the psychiatric examination the examiner 
stated that although the veteran had some symptoms of PTSD, 
those symptoms were not significant in causing the problems 
he had experienced in life.  The examiner further stated that 
the veteran's symptoms did not meet the criteria for a 
diagnosis of PTSD, and that his combat and other emotional 
experiences in service were not sufficient to create a 
similar problem in almost anyone.  He noted that the veteran 
had reported very limited contact with the enemy, and that he 
had encountered combat on only one brief occasion.  He found 
that there was little relationship between the veteran's 
Vietnam experiences and his current problems, including 
incarceration for attempted murder.  He also found that the 
veteran had not experienced any significant emotional trauma 
during service.

In support of his claim for service connection for a thyroid 
disorder, the veteran submitted multiple treatises pertaining 
to the evaluation and treatment of thyroid disorders.  In his 
June 1998 substantive appeal and other statements he has 
asserted that he was injected with radioactive dye when given 
a CT scan at a VA medical center (MC) in the 1980s, and that 
the injection of the radioactive dye had caused him to have a 
thyroid disorder and to become radioactive.  He has also 
asserted that when the CT scan was performed in the 1980s, he 
was given the treatment prescribed for another veteran who 
had thyroid cancer.  He has asked to be provided a VA medical 
examination in order to substantiate his claims.  None of the 
medical evidence of record, including his treatment records 
from the Oregon State Penitentiary, indicate that he has a 
thyroid disorder.

In regard to the applicable legal criteria, the Board notes 
that subsequent to initiation of the veteran's appeal, the 
regulation pertaining to service connection for PTSD, 
38 C.F.R. § 3.304(f), has been revised.  In accordance with 
the holding of the Court in Karnas v. Derwinski, 1 Vet. App. 
308 (1991), if a regulation changes after the claim has been 
filed but prior to the conclusion of the appellate process, 
the provision that is more favorable to the veteran applies.

Prior to the initial promulgation of 38 C.F.R. § 3.304(f) in 
1993, entitlement to service connection for PTSD was 
determined by applying the provisions of the Veterans' 
Benefits Administration Manual M21-1 (hereafter Manual M21-
1), which required essentially the same elements as those 
included in the 1993 version of 38 C.F.R. § 3.304(f).  See 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997), citing Manual 
M21-1, Subchapter XII,  50.45 (Jan. 25, 1989).  

The Manual M21-1 provisions relied upon the Diagnostic and 
Statistical Manual of Mental Disorders, Third Edition, 
Revised (DSM-III-R), which defined and required specific 
symptomatology and stressors in diagnosing PTSD.  Effective 
in November 1996, VA adopted the diagnostic criteria in the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV) for evaluating mental disorders.  38 C.F.R. 
§ 4.130.

Pursuant to 38 C.F.R. § 3.304(f) as it was initially 
promulgated in 1993, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressor.  The regulation made no 
reference to any criteria, in terms of the sufficiency of the 
symptomatology or stressor, to be applied in determining if 
the veteran has PTSD.

The Court has held that the DSM-III-R criteria, and by 
deduction the DSM-IV criteria, cannot be read in a manner 
that imposes requirements over and above those included in 
38 C.F.R. § 3.304(f).  Therefore, a "clear diagnosis" of PTSD 
by a mental health professional, regardless of whether the 
diagnosis is based on DSM-III-R or DSM-IV, must be presumed 
to concur with the applicable diagnostic criteria for that 
disorder in terms of the adequacy of the symptomatology and 
the stressor.  If the Board finds that the diagnosis does not 
comply with the applicable diagnostic criteria pertaining to 
the adequacy of the symptomatology or the severity of the 
stressor, remand of the case for clarification of the 
diagnosis or additional examination is required.  Cohen, 10 
Vet. App. at 140.

The regulation was revised in 1999 in order to bring it into 
conformance with the Court's holding in Cohen.  Direct 
Service Connection (Post Traumatic Stress Disorder), 64 Fed. 
Reg. 32807 (June 18, 1999) (codified at 38 C.F.R. 
§ 3.304(f)).  The change in the regulation was effective 
March 7, 1997, the date of the Court's decision in Cohen.  
According to the revised regulation, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between the current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).

If the veteran did not serve in combat, or if the claimed 
stressor is not related to combat, the record must contain 
corroborative evidence that the in-service stressor occurred.  
An examining psychiatrist's reference to the reported in-
service stressors does not constitute verification that the 
stressors actually occurred.  Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).

If the diagnosis of a mental disorder does not conform to 
DSM-IV, or is not supported by the findings on the 
examination report, the rating agency shall return the report 
to the examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a) (1996).

When the veteran's claim was adjudicated in July 1994, the RO 
applied the regulatory criteria as originally shown in 
38 C.F.R. § 3.304(f) (1993) in denying service connection, 
and provided that regulation to the veteran in the January 
1995 statement of the case.  The RO has not considered the 
1999 revision to the regulation in determining whether 
service connection for PTSD is warranted, nor has the RO 
provided the revised regulation to the veteran.

In the June 1998 decision the Board found that the claim of 
entitlement to service connection for PTSD was not well 
grounded, in that the evidence did not show a clear diagnosis 
of PTSD.  In the July 2000 order the Court found that the 
claim was well grounded, based on the March 1994 diagnosis of 
PTSD, in partial remission; the January 1995 report from the 
veteran's therapist linking his PTSD symptoms to Vietnam 
service; and the veteran's lay evidence of the claimed 
stressors.  See Gaines v. West, 11 Vet. App. 353 (1998) (a 
well-grounded claim for PTSD requires medical evidence of a 
current diagnosis, lay evidence of an in-service stressor, 
and medical-nexus evidence).  The Court also found that the 
report of the November 1997 VA psychiatric examination was 
not probative of the veteran not having PTSD because the 
examiner had apparently relied on the diagnostic criteria for 
PTSD contained in DSM-III-R, and had not considered the 
revised criteria included in DSM-IV.

The DSM-III-R included the following diagnostic criteria:

1.  The person has experienced an event that is outside 
the range of usual human experience and that would be 
markedly distressing to almost anyone, including serious 
threat to one's life or physical integrity or seeing 
another person seriously wounded or killed.

2.  The traumatic event is persistently re-experienced 
in at least one of the following ways:

a.  Recurrent and intrusive distressing 
recollections of the event;
b.  Recurrent distressing dreams of the event;
c.  Sudden acting or feeling as if the traumatic 
event were recurring;
d.  Intense psychological distress at exposure to 
events that symbolize or resemble an aspect of the 
traumatic event.

3.  Persistent avoidance of stimuli associated with the 
trauma or numbing of general responsiveness (not present 
before the trauma), as indicated by at least three of 
the following:

a.  Efforts to avoid thoughts or feelings 
associated with the trauma;
b.  Efforts to avoid activities or situations that 
arouse recollections of the trauma;
c.  The inability to recall an important aspect of 
the trauma;
d.  Markedly diminished interest in significant 
activities;
e.  Feelings of detachment or estrangement from 
others;
f.  A restricted range of affect;
g.  A sense of a foreshortened future.

4.  Persistent symptoms of increased arousal (not 
present before the trauma), as indicated by at least two 
of the following:

a.  Difficulty falling or staying asleep;
b.  Irritability or outbursts of anger;
c.  Difficulty concentrating;
d.  Hypervigilance;
e.  Exaggerated startle response;
f.  Physiologic reactivity upon exposure to events 
that symbolize or resemble an aspect of the 
traumatic event.

5.  Duration of the symptoms of at least one month.

American Psychiatric Association Diagnostic and Statistical 
Manual of Mental Disorders, Third Edition, Revised.

The diagnostic criteria for PTSD contained in DSM-IV are: 

A.  The person has been exposed to a traumatic event in 
which both of the following were present:

1.  The person experienced, witnessed, or was 
confronted with an event that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of self or others, and 

2.  His/her response involved intense fear, 
helplessness, or horror.

B.  The traumatic event is persistently re-experienced 
in one or more of the following ways:

1.  Recurrent and intrusive distressing 
recollections of the event;
2.  Recurrent distressing dreams of the event;
3.  Acting or feeling as if the traumatic event 
were recurring;
4.  Intense psychological distress at exposure to 
internal or external cues that symbolize or 
resemble an aspect of the traumatic event;
5.  Physiological reactivity on exposure to 
internal or external cues that symbolize or 
resemble an aspect of the traumatic event.

C.  Persistent avoidance of stimuli associated with the 
trauma and numbing of general responsiveness, as 
indicated by three or more of the following:

1.  Efforts to avoid thoughts, feelings, or 
conversations associated with the trauma;
2.  Efforts to avoid activities, places, or people 
that arouse recollections of the trauma;
3.  The inability to recall an important aspect of 
the trauma;
4.  Markedly diminished interest or participation 
in significant activities;
5.  Feelings of detachment or estrangement from 
others;
6.  A restricted range of affect;
7.  A sense of a foreshortened future.

D.  Persistent symptoms of increased arousal (not 
present before the trauma), as indicated by two or more 
of the following:

1.  Difficulty falling or staying asleep;
2.  Irritability or outbursts of anger;
3.  Difficulty concentrating;
4.  Hypervigilance;
5.  An exaggerated startle response.

E.  Duration of the disturbance of more than one month.

F.  The disturbance causes clinically significant 
distress or impairment in social, occupational, or other 
important areas of functioning.

American Psychiatric Association Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition.

In accordance with the Court's July 2000 decision and remand, 
the Board finds that additional development is required in 
order to determine whether the veteran has PTSD that is 
related to an in-service event.


In regard to the claim of service connection for a thyroid 
disorder as the result of claimed radiation exposure, the 
veteran claims to have been exposed to radiation while in 
service, when he was assigned to guard the crash site of an 
aircraft that carried nuclear weapons.  He also claims to 
have been exposed to harmful radiation when given a CT scan 
at a VAMC in the 1980s.  Although not relevant to his claim 
for VA benefits, he further claims to have been exposed to 
radiation as a child as the result of living downwind from 
the Hanford nuclear reactor in the state of Washington.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas, 1 
Vet. App. at 308.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, or adjudicated the substantive merits 
of the claim for compensation benefits based on radiation 
exposure, it would be potentially prejudicial to the veteran 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC No. 16-92.  For these reasons a remand of this 
issue is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed regarding 
the claims for service connection for PTSD 
and the residuals of radiation exposure.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
completed.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  Specifically, the RO should obtain 
the names and addresses of all medical 
treatment facilities, inpatient and 
outpatient, VA, private, and state 
operated, that treated the veteran for 
PTSD or a radiation-related disorder 
since January 1995.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not in 
file, including the records of treatment 
from the Vet Center in Salem, Oregon, and 
the Oregon State Penitentiary.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should afford the veteran a VA 
psychiatric examination in order to 
determine whether he currently has PTSD as 
the result of an in-service stressor.  If 
the veteran continues to be incarcerated 
at the Oregon State Penitentiary, the 
examination will have to be coordinated 
with that facility.  The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examination should include 
any diagnostic tests or studies, including 
psychological testing, that the examiner 
finds necessary for an accurate 
assessment, and the examiner should review 
the results of any testing prior to 
completion of the report.

The examiner should conduct a thorough 
psychiatric examination of the veteran 
and, based on the evidence in the claims 
file, the results of the psychiatric 
interview, and sound medical principles, 
provide an opinion on whether any 
psychiatric symptoms demonstrated by the 
veteran meet the criteria for a diagnosis 
of PTSD.  In making that determination the 
examiner should consider both the 
diagnostic criteria contained in the DSM-
III-R and the criteria shown in DSM-IV.  
The examiner should also provide a 
complete rationale for his/her opinion, 
including analyses of the DSM-III-R and 
DSM-IV criteria in the report of the 
examination.  

If the examiner determines that the 
veteran has psychiatric symptoms that meet 
either set of diagnostic criteria for 
PTSD, the examiner should also describe 
the specific stressor(s) that caused the 
veteran to have PTSD, and note the 
evidence corroborating the stressor(s) if 
there is such evidence of record. 

4.  After undertaking any necessary 
development, the RO should make a 
determination as to whether the veteran 
served in combat while in service.  In 
making that determination the RO should 
refer to VAOPGCPREC 12-99, in which the VA 
General Counsel defined "combat."  

5.  If the RO determines that the veteran 
did not engage in combat, or any PTSD 
stressor identified as a result of the 
psychiatric examination is not related to 
combat, the RO should undertake the 
necessary development to verify that the 
claimed stressor actually occurred.

6.  If the evidence of record following 
the above-requested development is not 
sufficient to determine whether the 
veteran has any disorder as the result of 
radiation exposure, he should be provided 
a VA examination in order to determine 
whether he has a radiogenic disease as 
shown in 38 C.F.R. § 3.311.  If the 
examination results in a finding that he 
has a radiogenic disease as shown in 
38 C.F.R. § 3.311, or any other disease 
that the examiner finds to have been 
caused by radiation exposure, the RO 
should undertake the development necessary 
to determine whether the veteran was 
exposed to radiation while on active duty 
or as the result of VA examination or 
treatment (see 38 U.S.C.A. § 1151).

7.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all of the 
above-requested development has been 
completed.  In particular, the RO should 
ensure that the requested psychiatric 
examination and opinion are in complete 
compliance with the directives of this 
remand and, if they are not, the RO 
should take corrective action.  See 
Stegall v. West, 
11 Vet. App. 268 (1998).

8.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the claim for 
service connection for PTSD and 
adjudicate the substantive merits of the 
claim for service connection for the 
residuals of radiation exposure.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


